


110 HRES 519 EH: Honoring the life and accomplishments of

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 519
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Honoring the life and accomplishments of
		  renowned artist Tom Lea on the 100th anniversary of his birth.
	
	
		Whereas, 100 years ago on July 11, 1907, Tom Lea was born
			 in El Paso, Texas, to former El Paso Mayor Tom Lea, Sr., and his wife Zola Utt
			 Lea and spent the majority of his life in El Paso;
		Whereas Tom Lea served as an accredited war artist
			 correspondent for Life magazine during World War II, traveled over 100,000
			 miles as an eye-witness reporter, landed with the First Marines on Peleliu
			 during 1942, and accompanied American forces in the North Atlantic during 1941,
			 fighter pilots aboard the USS Hornet in the South Pacific during 1942, and
			 American forces in China during 1943;
		Whereas many of Tom Lea’s paintings from World War II are
			 in the United States Army Center for Military History in Washington, DC, and
			 are loaned to exhibitions worldwide;
		Whereas, when accepting the Republican nomination for
			 President of the United States in 2000, George W. Bush quoted Tom Lea about
			 living on the “sunrise side of the mountain”;
		Whereas Tom Lea’s painting Rio Grande today hangs in the
			 Oval Office at the White House;
		Whereas Tom Lea’s works are found throughout Washington,
			 DC and Texas, including in the Rayburn House Office Building, which displays
			 his portrait of Sam Rayburn; the Smithsonian American Art
			 Museum; the Dallas Museum of Art; the El Paso Museum of Art; the University of
			 Texas at El Paso; Texas A&M University; and the University of Texas at
			 Austin;
		Whereas Tom Lea painted several notable murals, including
			 the Texas Centennial mural and, under the Department of Treasury’s Section of
			 Fine Arts mural competition programs, The Nesters mural for the Benjamin
			 Franklin Post Office in Washington, DC; the Pass of the North mural for the
			 Federal Courthouse in El Paso, Texas; the Stampede mural for the Odessa, Texas
			 Post Office; the Comancheros mural for the Seymour, Texas Post Office; and the
			 Back Home mural for the Pleasant Hill, Missouri Post Office;
		Whereas Tom Lea was also an accomplished author and
			 illustrator whose works included the two-volume annotated history The King
			 Ranch (published in 1957), in addition to four novels and two non-fiction
			 books, of which, The Brave Bulls (published in 1949) and The Wonderful Country
			 (published in 1952), were adapted as screenplays for motion pictures;
		Whereas Tom Lea during his life was honored with several
			 awards, including the Navy Distinguished Public Service Award, the United
			 States Marine Corps’ Colonel John W. Thomason, Jr. Award, and the National
			 Cowboy and Western Heritage Museum’s Great Westerners Award;
		Whereas President and Mrs. George W. Bush are serving as
			 Honorary Chairs of the International Advisory Board for the 2007 Tom Lea
			 Centennial Celebration, a month-long series of events in the Southwest that
			 seeks to ensure that the richness and diversity of Tom Lea’s legacy will
			 nourish generations to come; and
		Whereas Tom Lea’s war diaries are to be published by Texas
			 A&M Press in 2008: Now, therefore, be it
		
	
		That the House of Representatives
			 honors the life and accomplishments of Tom Lea.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
